Citation Nr: 0113911	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-16 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1952 to 
November 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Houston, Texas, 
which denied the veteran's claim for a TDIU.

This claim was previously before the Board in April 2000, at 
which time it was remanded so that the RO could issue a 
Statement of the Case, and inform the veteran of the 
requirements for perfection of an appeal of this issue to the 
Board.  The RO issued a Statement of the Case in May 2000, 
and the veteran perfected his appeal in July 2000.  As such, 
the issue on the title page of this decision is now in 
appellate status.

The Board also notes that, on a VA Form 1-9, dated in late 
March 2001 and received by the RO in early April 2001, and 
then transferred to the Board shortly thereafter, the veteran 
referred to his recent development of brain tumors.  The RO 
should clarify whether the veteran is seeking service 
connection for additional disability and, if so, take 
appropriate action.


REMAND

The veteran's service-connected disabilities consist of 
bronchial asthma, rated as 60 percent disabling; a hiatal 
hernia, rated as 30 percent disabling; bilateral hearing 
loss, rated as 10 percent disabling; trigeminal neuralgia, 
rated as noncompensable; and residuals of a fractured left 
clavicle, rated as noncompensable.  His combined service-
connected disability rating is 80 percent.  38 C.F.R. § 4.25 
(2000).

Regulations provide that total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that if there is 
only one such disability, such disability shall be ratable as 
60 percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2000).
The United States Court of Appeals for Veterans Claims has 
held that, in the case of a TDIU claim, the duty to assist 
requires that VA obtain an examination which includes an 
opinion as to what effect the veteran's service-connected 
disability has on his ability to work.  Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).

In this case, the veteran has not been accorded VA 
examinations to determine what effect his service-connected 
disabilities have on his ability to work.  VA needs to 
conduct such an examination.  Friscia, supra.

The Board also notes that, during the pendency of the 
veteran's appeal, there has been a significant change in the 
law.  More specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law redefines the obligations of the VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  The RO must consider whether any additional 
notification or development action is required under the 
VCAA.

The Board also notes that, on a VA Form 1-9, dated in late 
March 2001 and received by the RO in early April 2001, and 
then transferred to the Board shortly thereafter, the veteran 
indicated that he disagrees with an April 1998 RO decision 
that denied service connection for diabetes and residuals of 
an acoustic neuroma.  However, his statement cannot be 
accepted as a notice of disagreement, as it was received more 
than one year after he was notified of that decision.  
38 C.F.R. § 20.302(a) (2000).  As this case must be remanded 
for the reasons noted above, the Board will not defer remand 
action by sending the veteran a letter providing him with an 
opportunity to submit evidence or argument on this procedural 
issue; rather, the RO should issue a statement of the case on 
this matter and provide the veteran with such an opportunity.  
See Marsh v. West, 11 Vet App. 468, 470 (1998); Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  The RO should also 
inform the veteran of the pending amendment to 38 CFR 
3.309(e) to establish presumptive service connection for Type 
2 diabetes based on exposure to herbicides, and the effective 
date of that amendment, July 9, 2001.
In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should furnish the veteran a 
statement of the case (SOC) on the issue 
of the timeliness of a notice of 
disagreement as to his claims of 
entitlement to service connection for 
diabetes mellitus, to include as due to 
exposure to herbicides, and residuals of 
an acoustic neuroma, to include as due to 
exposure to ionizing radiation, which 
were denied by the April 1998 rating 
decision.  The veteran should be advised 
of the necessity of filing a timely 
substantive appeal.

In the SOC, the RO should also inform the 
veteran of the pending amendment to 38 
CFR 3.309(e) to establish presumptive 
service connection for Type 2 diabetes 
based on exposure to herbicides, and the 
effective date of that amendment, July 9, 
2001.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his bronchial asthma, hiatal hernia, 
bilateral hearing loss, trigeminal 
neuralgia and residuals of a fractured 
left clavicle.  After securing any 
necessary releases, the RO should obtain 
those records which are not already on 
file.

3.  The veteran should be afforded a VA 
general medical  examination to determine 
the impact his service-connected 
bronchial asthma, hiatal hernia, 
bilateral hearing loss, trigeminal 
neuralgia and residuals of a fractured 
left clavicle, have on his ability to 
maintain gainful employment.  The claims 
file must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
obtain a social and industrial history 
and all indicated testing or any 
additional examinations deemed necessary 
should be conducted.  The physician 
should then provide an opinion as to what 
effect the veteran's bronchial asthma, 
hiatal hernia, bilateral hearing loss, 
trigeminal neuralgia and residuals of a 
fractured left clavicle, have on his 
ability to work.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
REMAND, and if they are not, the RO 
should take corrective action.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  If any of 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board 
of Veterans' Appeals is appealable to the United States Court 
of Appeals for Veterans Claims.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2000).



